Pre-Interview Communication

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 9-11 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,572,189 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

Instant Application
Parent Patent No. 9,572,189
2.  A computer-implemented method comprising: facilitating a two-way communication session between an agent device and a user computing device; automatically analyzing one or more messages exchanged during the two-way communication session, wherein analyzing is performed using pattern recognition; automatically detecting a telephone number from the one or more messages exchanged during the two-way communication session, wherein detecting is performed using the pattern recognition; dynamically determining whether the telephone number is a mobile telephone number; and automatically facilitating an agent initiated text communication between the agent device and the user computing device when the telephone number is determined to be the mobile telephone number.

3.  The computer-implemented method of claim 2, wherein determining whether the telephone number is the mobile telephone number further comprises: transmitting the telephone number; and receiving provided information about the telephone number indicating whether the telephone number is the mobile telephone number.


1. A computer-implemented method, comprising: identifying availability status data associated with one or more agents, wherein the availability status data indicates an availability status of the one or more agents to participate in a communication session, and wherein the one or more agents are associated with a plurality of providers; determining that an agent of the one or more agents is available to participate in the communication session, wherein determining that the agent is available includes using the availability status data, wherein the agent determined to be available is associated with a device, and wherein the agent is associated with a provider of the plurality of providers; facilitating a two-way communication session between the device associated with the agent and a computing device; analyzing one or more messages exchanged during the two-way communication session, wherein analyzing is performed using pattern recognition; detecting a telephone number from the one or more messages exchanged during the two-way communication session, wherein the telephone number is detected from the one or more messages using the pattern recognition; transmitting a request for additional information associated with the telephone number, wherein the additional information identifies a phone type associated with the telephone number; receiving the additional information associated with the telephone number; determining whether the telephone number is a mobile telephone number, wherein determining includes using the phone type associated with the telephone number to determine whether the telephone number is a mobile telephone number, and wherein the mobile telephone number is associated with a mobile device; and providing an alert when the telephone number is a mobile telephone number, wherein the alert includes an option to initiate a mobile text message communication session between the device associated with the agent and the mobile device associated with the mobile telephone number.
4.  The computer-implemented method of claim 2, wherein determining whether the telephone number is the mobile telephone number further comprises: transmitting a query including the telephone number, wherein when the query is received at an independent information service, the independent information service generates provided information about the telephone number indicating whether the telephone number is the mobile telephone number; and receiving provided information about the telephone number.
4. The method of claim 1, wherein the mobile telephone number is determined to be associated with the mobile device by transmitting the mobile telephone number to an information services provider, and receiving a response from the information services provider indicating whether the mobile telephone number is associated with the mobile device.


As to claims 9-11, the claims are double patent rejected as applied to claims 2-4 of the instant application respectively above by claims 1 and 4 parent patent no. 9,572,189. 

As to claims 15-17, the claims are double patent rejected as applied to claims 2-4 of the instant application respectively above by claims 1 and 4 parent patent no. 9,572,189. 

Claims 2, 3, 9, 10, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,034,319 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application
Parent Patent No. 10,034,319
2.  A computer-implemented method comprising: facilitating a two-way communication session between an agent device and a user computing device; automatically analyzing one or more messages exchanged during the two-way communication session, wherein analyzing is performed using pattern recognition; automatically detecting a telephone number from the one or more messages exchanged during the two-way communication session, wherein detecting is performed using the pattern recognition; dynamically determining whether the telephone number is a mobile telephone number; and automatically facilitating an agent initiated text communication between the agent device and the user computing device when the telephone number is determined to be the mobile telephone number.

3.  The computer-implemented method of claim 2, wherein determining whether the telephone number is the mobile telephone number further comprises: transmitting the telephone number; and receiving provided information about the telephone number indicating whether the telephone number is the mobile telephone number.


1. A computer-implemented method, comprising: receiving, on a computing device, a telephone call; identifying a calling number and a called number associated with the telephone call, wherein the calling number is associated with a calling device making the telephone call; using the called number to determine an entity from a plurality of entities, wherein one or more agents are associated with the entity, and wherein an agent is associated with a device; accessing availability status data associated with the plurality of entities, wherein agents are associated with the plurality of entities, and wherein availability status data includes information indicating an availability status of the agents to participate in a communication session; obtaining availability status data associated with the determined entity, wherein the availability status data includes information indicating an availability status of the one or more agents to participate in a communication session with the calling device; using the availability status data associated with the determined entity to determine that an agent associated with the determined entity is available to participate in a communication session; using the calling number to determine whether the calling device is a mobile device; and providing an alert when the calling device is determined to be a mobile device, wherein the alert includes an option to initiate a mobile text message communication session between a device associated with the available agent and the calling device.


As to claims 9 and10, the claims are double patent rejected as applied to claims 2 and 3 of the instant application respectively above by claim 1 of  parent patent no. 10,034,319. 

As to claims 15 and 16, the claims are double patent rejected as applied to claims 2 and 3 of the instant application respectively above by claim 1 of  parent patent no. 10,034,319. 

Claims 2, 3, 9, 10, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No.10,383,162 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.  

Instant Application
Parent Patent No. 10,383,162
2.  A computer-implemented method comprising: facilitating a two-way communication session between an agent device and a user computing device; automatically analyzing one or more messages exchanged during the two-way communication session, wherein analyzing is performed using pattern recognition; automatically detecting a telephone number from the one or more messages exchanged during the two-way communication session, wherein detecting is performed using the pattern recognition; dynamically determining whether the telephone number is a mobile telephone number; and automatically facilitating an agent initiated text communication between the agent device and the user computing device when the telephone number is determined to be the mobile telephone number.

1. A computer-implemented method comprising: accessing availability status data associated with an agent, wherein the availability status data indicates an availability status of the agent to participate in a communication session; determining that the agent is currently available for the communication session, wherein the determination is based on the availability status data; facilitating the communication session between the agent and a device associated with a telephone number, wherein when the telephone number is associated with a mobile device, a notice including a link and an interactive text message is transmitted as a part of the communication session.
3. The computer-implemented method of claim 2, wherein determining whether the telephone number is the mobile telephone number further comprises: transmitting the telephone number; and receiving provided information about the telephone number indicating whether the telephone number is the mobile telephone number.
2. The computer-implemented method of claim 1, wherein the notice further includes at least one of a provider identifier or a notice identifier.


As to claims 9 and10, the claims are double patent rejected as applied to claims 2 and 3 of the instant application respectively above by claims 1 and 2 of  parent patent no. 10,383162. 

As to claims 15 and 16, the claims are double patent rejected as applied to claims 2 and 3 of the instant application respectively above by claims 1 and 2 of  parent patent no. 10,383162. 

Allowable Subject Matter

Claims 5-7, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467